 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          NO. 1:18-CR-00153-NONE-SKO
11
                                  Plaintiff,            ORDER GRANTING MOTION FOR EXTENSION
12                                                      OF TIME
                           v.
13
     ULISES MEDINA,
14
                                 Defendant.
15

16

17          On May 4, 2021, the United States requested a 14-day extension of time to file its response or

18 opposition to Defendant Ulises Medina’s motion to vacate, set aside, or correct a sentence.

19          IT IS HEREBY ORDERED that the United States’ request for a 14-day extension if GRANTED.

20 The United States shall file its opposition no later than May 28, 2021. Defendant Medina shall file a

21 reply, if any, no later than August 2, 2021.

22 IT IS SO ORDERED.

23

24      Dated:    May 6, 2021
                                                      UNITED STATES DISTRICT JUDGE
25

26

27

28



30
